Citation Nr: 0817190	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
2000 for an evaluation of 70 percent for the service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to December 19, 
2000 for the award of a total disability rating for 
individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefit purposes to handle disbursed 
funds under the provisions of 38 C.F.R. § 3.353 (2007).  


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1969.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO in July 2007.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2008, and a transcript of the hearing is of record.  

With respect to the veteran's claim that he is competent for 
VA benefit purposes, the Board notes that additional relevant 
medical evidence dated in June and July 2007 was added to the 
claims files after the most recent Supplemental Statement of 
the Claim without a waiver of initial RO review.  See 
38 C.F.R. § 19.37 (2007).  However, based on the favorable 
action taken hereinbelow, the Board finds this failure to be 
harmless.  


FINDINGS OF FACT

1.  An unappealed RO rating decision in January 2002 granted 
an increased evaluation of 70 percent for service-connected 
PTSD and granted a TDIU rating, both effective on December 
19, 2000.  

2.  A claim for an effective date prior to December 19, 2000 
for the grant of a 70 percent evaluation for service-
connected PTSD and a TDIU rating was received in June 2003.  

3.  The veteran is shown to have the requisite mental 
capacity to contract or manage his own affairs, including 
disbursement of funds without limitation.  


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than December 19, 
2000 for the assignment of an increased rating of 70 percent 
for service-connected PTSD must be denied by operation of 
law.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 20.204, 20.302 (2007).  

2.  The claim for an effective date earlier than December 19, 
2000 for the assignment of a TDIU rating must be denied by 
operation of law.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 4.16, 20.204, 20.302 (2007).  

3.  The veteran is competent for the purpose of directly 
receiving VA monetary benefits.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.353 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In June 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to warrant an earlier 
effective date.  

Given the favorable action taken hereinbelow, the Board finds 
that the notice requirements of VCAA have been satisfied with 
respect to the competency issue decided herein.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
August 2007 about disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A current examination is not 
needed to make a decision on the earlier effective date 
issues on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Earlier Effective Date Claim

Law And Regulations

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2007).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement, and, if filed, the Substantive 
Appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204 (2007).  

Except in the case of a simultaneously contested claim, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with the determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her and a 
Substantive Appeal must be filed either within 60 days of the 
mailing of the Statement of the Case or within the remainder 
of the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
is later.  Otherwise, that determination will become final.  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2007).  


Analysis

A September 1999 rating decision granted service connection 
for PTSD and assigned a 30 percent rating effective on 
September 18, 1998; a November 2000 rating decision assigned 
a 50 percent evaluation for PTSD effective on September 18, 
1998.  

A January 2002 rating decision granted an increased 
evaluation of 70 percent for service-connected PTSD and 
assigned a TDIU rating, both of which were effective on 
December 19, 2000.  The veteran was notified of this action 
by letter later in January 2002.  Although the veteran 
submitted a Notice of Disagreement as to the effective dates 
of the assignment of the 70 percent rating for the service-
connected PTSD and the TDIU rating in March 2002, he withdrew 
his appeals in June 2002.  

The next correspondence from or on behalf of the veteran was 
not until claims for earlier effective dates for service-
connected PTSD and TDIU rating were received by VA on June 3, 
2003.  It was contended in this claim that the effective date 
for the70 percent rating and for TDIU should have been when 
he stopped working in 1998.  

Because the veteran did not perfect a timely appeal in the 
matters of entitlement to effective dates prior to December 
19, 2000 for a 70 percent rating for PTSD and the TDIU 
rating, the January 2002 rating decision is final based on 
the evidence of record at the time.  It is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the January 2002 rating decision has 
not been specifically alleged and is not evident from the 
record.  

Although the veteran has contended, including at his personal 
hearing in March 2008, that he mistakenly withdrew his claims 
in June 2002 based on misinformation given to him by his 
representative at the time, there is no independent evidence 
on file to support this contention.  

There is no legal basis for making the effective date of the 
70 percent rating for service-connected PTSD and the TDIU 
rating retroactive to 1998, as the veteran seeks.  The law is 
dispositive in this matter, and the claims must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Competency Claim 

Law And Regulations

A decision as to incompetency may be made by the RO, subject 
to appeal to the Board.  38 C.F.R. § 3.353(b) (2007).  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d).  

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  

Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.  


Analysis

The veteran asserts that he is capable of managing his 
personal and financial affairs and therefore should be found 
competent for the purpose receiving and controlling his VA 
compensation .  The Board agrees.  

A January 2002 rating decision granted a 70 percent rating 
for service-connected PTSD and granted TDIU, effective 
December 19, 2000; a July 2003 rating decision granted a 100 
percent rating for service-connected PTSD.   

A January 2004 rating decision found the veteran to be 
incompetent to handle the disbursement of funds.  

After reviewing the evidence of record the Board finds that 
the evidence of record is not clearly and convincingly in 
favor of finding the veteran to be incompetent.  The claim 
will therefore be resolved in the veteran's favor.

In this regard, the record contains divergent medical 
opinions as to the veteran's competency.  

In July 2003, a VA examiner opined that the veteran was 
suffering from increased symptoms of PTSD and was at risk for 
misusing his funds to injure himself or others.  

However. in February 2007, a VA examiner found the veteran 
incapable of managing his financial affairs because of 
problems with cognitive functioning; the examiner noted that 
the veteran's ability to handle his financial affairs needed 
further assessment by a social worker.  

A VA field examiner noted in March 2004 and June 2007 that 
the veteran handled his own daily finances, and the examiner 
considered the veteran competent for VA purposes.  

According to the results of a VA evaluation in July 2007, 
despite the veteran's service-connected psychiatric problems, 
he knew the amount of his benefit payment, knew the amount of 
his monthly bills, personally handled money and paid bills, 
and prudently handled payments.  

Although he had severe problems with some recreational 
activities, the veteran did not have a problem with most of 
the aspects of daily living.  Consequently, the VA examiner 
considered the veteran capable of managing his financial 
affairs.  

In light of the more recent findings in favor of competence 
and in light of the fact that the high legal standard for 
determining incompetency has not been met, the appeal must be 
resolved in the veteran's favor.  

Hence, based on the veteran's ability to meet his financial 
obligations and otherwise manage his activities of daily 
living, the Board holds that he is competent for VA 
compensation purposes.  The Board notes that the finding that 
the veteran is currently competent has no bearing on any 
future determination of competency.  


ORDER

The claim of an effective date prior to December 19, 2000 for 
the assignment of a 70 percent rating for the service-
connected PTSD is denied.  

The claim of an effective date prior to December 19, 2000 for 
TDIU is denied.  

The veteran is competent for the purpose of receiving his VA 
compensation benefit.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


